--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_1025.htm]
 
Exhibit 10.10
 
THE OFFER AND SALE OF THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF
COMMON STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF COMMON STOCK THAT
MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM
 
BONDS.COM GROUP, INC.
 
COMMON STOCK PURCHASE WARRANT
 
Date of Issuance: October 19, 2010
 
THIS IS TO CERTIFY that BLACK-II TRUST, and its transferees, successors and
assigns (the “Holder”), for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, is entitled to purchase from
BONDS.COM GROUP, INC., a Delaware corporation (the “Company”), at the price of
$0.24 per share (the “Exercise Price”), at any time after the date hereof (the
“Commencement Date”) and expiring on October 18, 2015 (the “Expiration Date”),
Ten Million (10,000,000) (the “Aggregate Number”) shares of the fully paid and
nonassessable Common Stock, par value $0.0001 per share (the “Common Stock”), of
the Company (as such number may be adjusted as provided herein).
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 10 hereof unless otherwise defined herein.
 
SECTION 1.
The Warrant; Transfer and Exchange; Registration Rights.

 
(a)           The Warrant.  This Common Stock Purchase Warrant (this “Warrant”)
is issued under and pursuant to the Termination and Release, dated as of the
date hereof, by and between the Holder and the Company.  This Warrant and the
rights and privileges of the Holder hereunder may be exercised by the Holder in
whole or in part as provided herein and, as more fully set forth in Sections
1(b) and 8 hereof, may be transferred (subject to applicable securities laws and
regulations) by the Holder to any other Person or Persons at any time or from
time to time, in whole or in part.
 
(b)           Transfer and Exchanges.  The Company shall initially record this
Warrant on a register to be maintained by the Company with its other stock books
and, subject to Section 8 hereof, from time to time thereafter shall reflect the
transfer of this Warrant on such register when surrendered for transfer in
accordance with the terms hereof and properly endorsed, accompanied by
appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with the transfer thereof.  Upon
any such transfer, a new warrant or warrants shall be issued to the transferee
and the Holder (in the event this Warrant is only partially transferred) and the
surrendered warrant shall be canceled.  Each such transferee shall succeed to
all of the rights of the Holder with respect to the Warrant being so
transferred; provided, however, that, in the event this Warrant is partially
 

 
 

--------------------------------------------------------------------------------

 

transferred, the Holder and such transferee shall hold rights in respect of this
Warrant in proportion to their respective interests in this Warrant.  This
Warrant may be exchanged at the option of the Holder, when surrendered at the
Principal Office, for another warrant or other warrants of like tenor and
representing in the aggregate the right to purchase a like number of shares of
Common Stock.
 
(c)           Registration Rights.  The Holder shall have the registration
rights set forth on Exhibit B.  Notwithstanding anything herein to the contrary,
(i) the registration rights set forth in Section 2(a) of Exhibit B shall not be
transferable except to a transferee who acquires all of this Warrant or all of
the shares issued upon the exercise hereof, and (ii) the registration rights set
forth in Section 2(c) shall be transferable to a transferee who acquires at
least 25% of the rights represented by this Warrant or the shares issued upon
exercise hereof.
 
SECTION 2.
Exercise.

 
(a)           Right to Exercise.  At any time after the Commencement Date and on
or before the Expiration Date, the Holder, in accordance with the terms hereof,
may exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Principal Office, together with the Election to Purchase, in
the form attached hereto as Exhibit A and made a part hereof (the “Election to
Purchase”), duly executed, and payment of the Exercise Price per share for the
number of shares to be purchased (the “Exercise Amount”), as specified in the
Election to Purchase.  If the Expiration Date is not a Business Day, then this
Warrant may be exercised on the next succeeding Business Day.
 
(b)           Payment of Exercise Price.  Payment of the Exercise Price shall be
made to the Company by either of the following means (or any combination of such
means): (i) in cash or other immediately available funds, payable by certified
wire transfer to an account designated by the Company or (ii) as provided in
Section 2(c).  The amount of the Exercise Price to be paid shall equal the
product of (A) the Exercise Amount multiplied by (B) the Exercise Price per
share.
 
(c)           Cashless Exercise.  The Holder shall have the right to pay all or
a portion of the Exercise Price by making a “Cashless Exercise” pursuant to this
Section 2(c), in which case the portion of the Exercise Price to be so paid
shall be paid by reducing the number of shares of Common Stock otherwise
issuable pursuant to the Election to Purchase (the “Exercise Shares”) by an
amount (the “Cashless Exercise Shares”) equal to (i) the Exercise Price
multiplied by the Exercise Shares and divided by (ii) the Fair Market Value Per
Share of the Common Stock determined as of the Business Day immediately
preceding the date of such exercise of this Warrant.  The number of shares of
Common Stock to be issued to the Holder as a result of a Cashless Exercise will
therefore be equal to the Exercise Shares minus the Cashless Exercise Shares.
 
(d)           Issuance of Shares of Common Stock.  Upon receipt by the Company
of this Warrant at the Principal Office in proper form for exercise, and
accompanied by payment of the Exercise Price as aforesaid, the Company shall
immediately cause the shares of Common Stock to be registered in the name of the
Holder in the Register of Stockholders of the Company and the Holder shall then
be deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that certificates representing such shares of
Common Stock may not then be actually delivered.  Upon such surrender of this
Warrant and payment of the Exercise Price as aforesaid, the Company shall issue
and cause to be delivered with all reasonable dispatch to, or upon the written
order of, the Holder (and in such name or names as the Holder may designate) a
 

 
-2-

--------------------------------------------------------------------------------

 

certificate or certificates for a number of shares of Common Stock equal to the
Exercise Amount, subject to any reduction as provided in Section 2(c) for a
Cashless Exercise.
 
(e)           Fractional Shares.  The Company shall not be required to deliver
fractions of shares of Common Stock upon exercise of this Warrant.  If any
fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share of the Common Stock determined as of
the Business Day immediately preceding the date of exercise of this Warrant.
 
(f)           Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof.
 
SECTION 3.
Payment of Taxes.

 
The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.
 
SECTION 4.
Replacement Warrant.

 
In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).
 
SECTION 5.
Reservation of Capital Stock and Other Covenants.

 
(a)           Reservation of Authorized Capital Stock.  The Company shall at all
times ensure that it has sufficient authorized and unissued capital, free of
preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon the exercise of this Warrant.
 
(b)           Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Common Stock to be issued upon the exercise of this
Warrant, or any shares or other securities to be issued pursuant to Section 6
hereof, or any shares of Common Stock require registration with or approval of
any Governmental Authority under any federal or state law (other than securities
laws) before such shares or other securities may be validly delivered upon
exercise of this Warrant or conversion of the Common Stock or other securities
that may be purchased hereunder, then the Company covenants that it will, at its
sole expense, secure such registration or approval, as the case may be.
 
(c)           Validly Issued Shares.  The Company covenants that all shares of
Common Stock delivered upon exercise of this Warrant, assuming full payment of
the Exercise Price, shall, upon delivery by the Company, be duly authorized and
validly issued, fully paid and nonassessable, free from all stamp taxes, liens
and charges with respect to the issue or delivery thereof and otherwise free of
all other security interests, encumbrances and claims of any nature whatsoever
other than such security interests, encumbrances and claims granted by the
Holder.
 

 
-3-

--------------------------------------------------------------------------------

 

SECTION 6.
Adjustments.

 
Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  
 
(a)           Adjustments to Aggregate Number.  The Aggregate Number, after
taking into consideration any prior adjustments pursuant to this Section 6,
shall be subject to adjustment from time to time as follows and, thereafter, as
adjusted, shall be deemed to be the Aggregate Number hereunder.
 
(i)           Stock Dividends; Subdivisions, Combinations an
Reclassifications.  In case at any time or from time to time the Company shall:
 
(A)           issue to the holders of the Common Stock a dividend payable in, or
other distribution of, Common Stock (a “Stock Dividend”),
 
(B)           subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”),
 
(C)           combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”), or
 
(D)           issue any shares of its capital stock in a reclassification of the
Common Stock (a “Stock Reclassification”),
 
then the number of shares of Common Stock purchasable upon exercise of this
Warrant, if any, immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of shares of Common Stock or
other securities of the Company which it would have owned or have been entitled
to receive had this Warrant been exercised in advance thereof.
 
(ii)           Miscellaneous.  The following provisions shall be applicable to
the making of adjustments of the Aggregate Number provided above in this Section
6(a):
 
(A)           The adjustments required by the preceding paragraphs of this
Section 6(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Aggregate
Number that would otherwise be required shall be made (except in the case of a
Stock Subdivision, Stock Combination or Stock Reclassification as provided for
in Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 
 
(B)           In computing adjustments under this Section 6(a), fractional
interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.
 

 
-4-

--------------------------------------------------------------------------------

 

(C)           If the Company shall take a record of the holders of the Common
Stock for the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.
 
(b)           Adjustment to Exercise Price.  
 
(i)           Upon any adjustment to the Aggregate Number or of the kind and
number of Warrant Shares or other securities of the Company which are
purchasable hereunder pursuant to Section 6(a)(i), the Holder shall thereafter
be entitled to purchase such Aggregate Number of shares of Common Stock or other
securities resulting from such adjustment at an Exercise Price per share of
Common Stock or other security obtained by multiplying the Exercise Price in
effect immediately prior to such adjustment by the Aggregate Number prior to
such adjustment and dividing by the Aggregate Number immediately following such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.
 
(ii)           In case at any time or from time to time the Company shall pay a
dividend or make a distribution in cash, securities or other assets to the
holders of Common Stock, other than (x) as described in Sections 6(a)(i)(A) and
6(a)(i)(D) above or (y) regular quarterly or other periodic dividends (any such
non-excluded event being referred to as an “Extraordinary Dividend”), then the
Exercise Price shall be decreased by the amount of cash and/or the fair market
value (as determined by the board of directors of the Company, in good faith) of
any securities or other assets paid on each share of Common Stock in respect of
such Extraordinary Dividend.  An adjustment made pursuant to this Section
6(b)(ii) shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.   
 
(c)           Changes in Common Stock.  In case at any time the Company shall
initiate any transaction or be a party to any transaction (including, without
limitation, a merger, consolidation, share exchange, sale, lease or other
disposition of all or substantially all of the Company’s assets, liquidation,
recapitalization or reclassification of the Common Stock) in connection with
which the previous outstanding Common Stock shall be changed into or exchanged
for different securities of the Company or Capital Stock or other securities of
another corporation or interests in a non-corporate entity or other property
(including cash) or any combination of the foregoing (each such transaction
being herein called a “Transaction”), then, as a condition of the consummation
of the Transaction, lawful, enforceable and adequate provision shall be made so
that the Holder shall be entitled to elect, by written notice to the Company, to
receive (i) in exchange for the surrender of this Warrant to the Company and the
same Exercise Price (rather than the exercise thereof), the securities or other
property (including cash) to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, (ii) a new warrant in form and substance similar to,
and in exchange for, this Warrant to purchase all or a portion of such
securities or other property to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, for the same Exercise Price, or (iii) upon exercise
of this Warrant at any time on or after the consummation of the Transaction but
prior to the Expiration Date, in lieu of the Warrant Shares issuable upon such
 

 
-5-

--------------------------------------------------------------------------------

 

exercise prior to such consummation, the securities or other property (including
cash) to which such Holder would have been entitled upon consummation of the
Transaction if such Holder had exercised this Warrant and (if applicable)
converted the shares of Common Stock issuable hereunder immediately prior
thereto (subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 6).  The
Company will not effect any Transaction unless prior to the consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant, securities or other property as provided herein
shall assume by written instrument the obligation to deliver to such Holder such
new warrant, securities or other property as in accordance with the foregoing
provisions such Holder may be entitled to receive.  The foregoing provisions of
this Section 6(c) shall similarly apply to successive Transactions.
 
(d)           Other Action Affecting Capital Stock. 
 
(i)           Other Action.  In case at any time or from time to time the
Company shall take any action of the type contemplated in Section 6(a) or (c)
hereof but not expressly provided for by such provisions, then, unless in the
opinion of the Company’s Board of Directors such action will not have a material
adverse effect upon the rights of the Holder (taking into consideration, if
necessary, any prior actions which the Company’s Board of Directors deemed not
to materially adversely affect the rights of the Holder), the Aggregate Number
shall be adjusted in such manner and at such time as the Company’s Board of
Directors may in good faith determine to be equitable in the circumstances.
 
(e)           Notices.
 
(i)           Notice of Proposed Actions.  In case the Company shall propose (A)
to pay any dividend payable in stock of any class to the holders of the Common
Stock or to make any other distribution to the holders of the Common Stock, (B)
to offer to the holders of the Common Stock rights to subscribe for or to
purchase any Convertible Securities or additional shares of Common Stock or
shares of stock of any class or any other securities, warrants, rights or
options (other than the exercise of pre-emptive rights by a holder), (C) to
effect any reclassification of the Common Stock, (D) to effect any
recapitalization, stock subdivision, stock combination or other capital
reorganization, (E) to effect any consolidation or merger, share exchange, or
sale, lease or other disposition of all or substantially all of its property,
assets or business, (F) to effect the liquidation, dissolution or winding up of
the Company, (G) effect a Change of Control (provided that notice of a Change of
Control shall only be provided upon the Company entering into a definitive
agreement with respect to such Change of Control and such information not being
material non public information) or (H) to effect any other action which would
require an adjustment under this Section 6, then in each such case the Company
shall give to the Holder written notice of such proposed action, which shall
specify the date on which a record is to be taken for the purposes of such stock
dividend, stock subdivision, stock combination, distribution or rights, or the
approximate date on which such reclassification, recapitalization,
reorganization, consolidation, merger, share exchange, sale, lease, transfer,
disposition, liquidation, dissolution, winding up or other transaction is
expected to take place and the expected date of participation therein by the
holders of Common Stock (as applicable), if any such date is to be fixed, or the
date on which the transfer of Common Stock (as applicable) is expected to occur,
and shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on the Common Stock (as
applicable) and on the Aggregate Number after giving effect to any adjustment
which will be required as a result of such action.  Such notice shall be so
given in the case of any action covered by clause (A) or (B) above at least 10
Business Days prior to the record date for determining holders of the Common
 

 
-6-

--------------------------------------------------------------------------------

 

Stock (as applicable) for purposes of such action and, in the case of any other
such action, at least 10 Business Days prior to the earlier of the date of the
taking of such proposed action or the date of participation therein by the
holders of Common Stock (as applicable).
 
(ii)           Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 6, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within 10 Business Days after the event
requiring the adjustment) prepare a certificate signed by the Chief Financial
Officer of the Company, setting forth, in reasonable detail, the event requiring
the adjustment and the method by which such adjustment is to be calculated.  The
certificate shall set forth, if applicable, a description of the basis on which
the Company's Board of Directors in good faith determined, as applicable, the
Fair Market Value Per Share or the fair market value of any evidences of
indebtedness, shares of stock, other securities, warrants, other subscription or
purchase rights, or other property or the equitable nature of any adjustment
under Section 6(c) or (d) hereof, the new Aggregate Number and, if applicable,
any new securities or property to which the Holder is entitled.  The Company
shall promptly cause a copy of such certificate to be delivered to the
Holder.  Any other determination of fair market value shall first be determined
in good faith by the Company's Board of Directors and be based upon an arm’s
length sale of such indebtedness, shares of stock, other securities, warrants,
other subscription or purchase rights or other property, such sale being between
a willing buyer and a willing seller.  In the case of any such determination of
fair market value, the Holder may object to the determination in such
certificate by giving written notice within 10 Business Days of the receipt of
such certificate and, if the Holder and the Company cannot agree to the fair
market value within 10 Business Days of the date of the Holder’s objection, the
fair market value shall be determined by a national or regional investment bank
or a national accounting firm mutually selected by the Holder and the Company,
the fees and expenses of which shall be paid 50% by the Company and 50% by the
Holders that did not agree with the valuation determined by the Company unless
such determination results in a fair market value more than 110% of the fair
market value determined by the Company in which case such fees and expenses
shall be paid by the Company.  The Company shall keep at the Principal Office
copies of all such certificates and cause the same to be available for
inspection at said office during normal business hours by the Holder or any
prospective purchaser of this Warrant (in whole or in part) if so designated by
the Holder.
 
SECTION 7.
No Impairment.

 
The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.  Without limiting
the generality of the foregoing and notwithstanding any other provision of this
Warrant to the contrary (including by way of implication), the Company (a) will
not increase the par value of any shares of Common Stock receivable on the
exercise of this Warrant above the amount payable therefor on such exercise and
(b) will take all such action as may be necessary or appropriate so that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock on the exercise of this Warrant.
 

 
-7-

--------------------------------------------------------------------------------

 

SECTION 8.
Transfers of this Warrant.

 
(a)           Generally.  Subject to the restrictions set forth in this Sections
1 and 8 of this Warrant, the Holder may at any time and from time to time freely
transfer this Warrant and the Warrant Shares in whole or in part.
 
(b)           Compliance with Securities Laws.  The Holder agrees that this
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
applicable state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws. 
 
(c)           Restrictive Securities Legend.  For so long as the Warrant Shares
have not been registered under the Securities Act pursuant to the registration
rights set forth on Exhibit B or otherwise, the certificate representing the
Warrant Shares shall bear the restrictive legend set forth below:
 
“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”
 
SECTION 9.
Events of Non-Compliance and Remedies.

 
(a)           Events of Non-Compliance.  If the Company fails to keep and fully
and promptly perform and observe in any material respect any of the terms,
covenants or representations contained or referenced herein within 30 days from
the earlier to occur of (i) written notice from the Holder specifying what
failure has occurred, or requesting that a specified failure be remedied or (ii)
an executive officer of the Company becoming aware of such failure (an “Event of
Non-Compliance”), the Holder shall be entitled to the remedies set forth in
subsection (b) hereof.
 
(b)           Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under applicable law the Holder may
bring any action for injunctive relief or specific performance of any term or
covenant contained herein, the Company hereby acknowledging that an action for
money damages may not be adequate to protect the interests of the Holder
hereunder.
 
SECTION 10.
Definitions.

 
As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  
 
“Aggregate Number” has the meaning set forth in the Preamble.
 

 
-8-

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cashless Exercise Shares” has the meaning set forth in Section 2(c).
 
“Change of Control” shall mean (i) a sale, transfer, lease, exclusive license or
other disposition of all or substantially all of the Company’s assets or
business, (ii) any merger, consolidation, reorganization or other business
combination transaction of the Company with or into another entity, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock or other voting equity of the Company or the surviving entity outstanding
immediately after such transaction, or (iii) the direct or indirect acquisition
(including by way of new issuance by the Company (other than issuances of shares
in respect of options or warrants existing as of the date hereof, but solely to
the extent that the issuance triggered a Change of Control without factoring in
any additional purchases made by such Person subsequent to the date hereof
(other than purchases pursuant to the foregoing options and warrants), re-sales
of stock by existing shareholders, or a tender or exchange offer), in a single
transaction or series of related transactions, by any person or entity, or
persons or entities acting as a group, of beneficial ownership or a right to
acquire beneficial ownership of shares of the Company’s capital stock
representing at least a majority of the voting power of the then outstanding
shares of capital stock of the Company.
 
 “Commencement Date” has the meaning set forth in the Preamble. 
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.
 
“Company” has the meaning set forth in the Preamble.
 
“Convertible Securities” means (i) evidences of indebtedness, shares of stock or
other securities (including, without limitation, options and warrants) that are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock (as applicable), either immediately or upon the onset of a specified date
or the happening of a specified event or (ii) stock appreciation rights, phantom
stock rights or other rights with equity features.
 
“Election to Purchase” has the meaning set forth in Section 2(a).
 
“Event of Non-Compliance” has the meaning set forth in Section 9(a).
 

 
-9-

--------------------------------------------------------------------------------

 

“Exercise Amount” has the meaning set forth in Section 2(a).
 
“Exercise Price” has the meaning set forth in the Preamble.
 
“Exercise Shares” has the meaning set forth in Section 2(c).
 
“Expiration Date” has the meaning set forth in the Preamble.
 
“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).
 
“Fair Market Value Per Share” means, with respect to a share of Common Stock on
any date: (a) if the shares are listed or admitted for trading on any national
securities exchange or included in The Nasdaq National Market or Nasdaq SmallCap
Market, the last reported sales price as reported on such exchange or market;
(b) if the shares are not listed or admitted for trading on any national
securities exchange or included in The Nasdaq National Market or Nasdaq SmallCap
Market, the average of the last reported closing bid and asked quotation for the
shares as reported on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or a similar service if NASDAQ is not reporting such
information; and (c) if the shares are not listed or admitted for trading on any
national securities exchange or included in The Nasdaq National Market or Nasdaq
SmallCap Market or quoted by NASDAQ or a similar service, the average of the
last reported bid and asked quotation for the shares as quoted by a market maker
in the shares (or if there is more than one market maker, the bid and asked
quotation shall be obtained from two market makers and the average of the lowest
bid and highest asked quotation).  In the absence of any available public
quotations for the Common Stock, the Board of Directors of the Company shall
determine in good faith the fair value of the Common Stock.
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.
 
“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.
 
“Principal Office” means the Company’s principal office as set forth in Section
15 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
 
“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).
 
“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).
 

 
-10-

--------------------------------------------------------------------------------

 

“Stock Reclassification” has the meaning set forth in Section 6(a)(i)(D).
 
“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B). 
 
“Transaction” has the meaning set forth in Section 6(c).
 
“Transaction Documents” means this Warrant and the Termination and Release and
any other agreements or documents delivered in connection herewith or therewith.
 
“Warrant” has the meaning set forth in Section 1(a).
 
“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification or in connection with any
merger, consolidation, recapitalization or other reorganization affecting the
Company’s Capital Stock.
 
SECTION 11.
Survival of Provisions.

 
Notwithstanding the full exercise by the Holder of its rights to purchase Common
Stock hereunder, the provisions of Sections 9 through 21 of this Warrant shall
survive such exercise and the Expiration Date.
 
SECTION 12.
Delays, Omissions and Waivers.

 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
 
SECTION 13.
Rights of Transferees.

 
Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.
 
SECTION 14.
Captions.

 
The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.
 

 
-11-

--------------------------------------------------------------------------------

 

SECTION 15.
Notices.

 
All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:
 
If to the Company:   
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attention:  Chief Executive Officer
Fax No:  (212) 946-3999
   
With a copy to:
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Attention:   Mark A. Danzi, Esq.
Fax No.:  (813) 221-2900
   
If to the Holder:
BLACK-II TRUST
PO Box 1380
Boynton Beach, Florida 33425
Care of:  Mark G. Hollo
 
 
 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.
 
SECTION 16.
Successors and Assigns.

 
This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein. 
 
SECTION 17.
Governing Law, Jurisdiction, Jury Trial.

 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
 

 
-12-

--------------------------------------------------------------------------------

 

consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
SECTION 18.
Severability.

 
If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
 
SECTION 19.
Entire Agreement.

 
This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supersedes all prior and contemporaneous agreements or understandings
with respect thereto.
 
SECTION 20.
Headings.

 
The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.
 
SECTION 21.
No Strict Construction.

 
The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.
 
SECTION 22.
Representations, Warranties and Covenants.

 
The Company hereby represents, warrants and covenants to the Holder that so long
as the Holder holds this Warrant or any Warrant Shares that the Company will
not, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.
 

 
-13-

--------------------------------------------------------------------------------

 

SECTION 23.
Investment and Taxation Representations.

 
In connection with the issuance of this Warrant, Holder represents to the
Company the following:
 
(a)           Holder is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire this Warrant.  Holder is
acquiring the Warrant for investment for his or her own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), or under any applicable provision of state law.
 
(b)           Holder understands that this warrant and the shares issuable upon
the exercise hereof have not been registered under the Securities Act by reason
of a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of Holder’s investment intent as expressed herein.
 
(c)           Holder further acknowledges and understands that this Warrant and
any shares of Common Stock issued upon the exercise hereof must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration (including SEC Rule 144) is
available.  Holder understands that the certificate(s) evidencing the Common
Stock securities will be imprinted with a legend which prohibits the transfer of
the securities unless they are registered or such registration is not required
in the opinion of counsel for the Company.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 
-14-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.

DATED:  October 19, 2010 
 
BONDS.COM GROUP, INC.
             
By:
 /s/ Michael O. Sanderson       
Name:   
Michael Sanderson
     
Title:
Chief Executive Officer
 




 
-15-

--------------------------------------------------------------------------------

 

EXHIBIT A
NOTICE OF EXERCISE; ELECTION TO PURCHASE
 
To:
   
   
           
   
           
 

 
1.           The undersigned, pursuant to the provisions of the attached
Warrant, hereby elects to exercise this Warrant with respect to ________ shares
of Common Stock (the “Exercise Amount”).  Capitalized terms used but not
otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.
 
2.           The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment): 
 
_______  Exercise for Cash
_______  Cashless Exercise
 
3.           Please issue a certificate or certificates representing the shares
issuable in respect hereof under the terms of the attached Warrant, as follows:
 

 
              
 
(Name of Record Holder/Transferee)

 
and deliver such certificate or certificates to the following address:
 

 
              
 
(Address of Record Holder/Transferee)

 
4.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
 
 
5.           If the Exercise Amount is less than all of the shares of Common
Stock purchasable hereunder, please issue a new warrant representing the
remaining balance of such shares, as follows:
 

 
              
 
(Name of Record Holder/Transferee)

 
   and deliver such warrant to the following address:
 
  
              
 
(Address of Record Holder/Transferee)




 
              
 
(Signature)



   
 
              
(Date)
   



 

 
-16-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Registration Rights
 
The Company hereby grants Holder the following rights with respect to the
registration of the Common Stock  issuable upon exercise of the Warrant to which
this Exhibit B is attached (the “Warrant”) and certain other shares of Common
Stock held by or issuable to the Black-II Trust or Mark G. Hollo (the “Hollo
Parties”).   Capitalized terms used herein and not defined shall have the
meanings given to them in the Warrant.
 
1.           Definitions. As used herein, the following terms shall have the
following meanings:
 
a.           “1933 Act” means the Securities Act of 1933, as amended.
 
b.           “1934 Act” means the Exchange Act of 1934, as amended.
 
c.           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.
 
d.           “Effective Date” means the date a Registration Statement is
declared effective by the SEC.
 
e.           “Form S-3” means such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
 
f.           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415 and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
 
g.           “Registrable Securities” means (i) any shares of Common Stock
issued or issuable upon exercise of the Warrant, (ii) any shares of Common Stock
that are held by or issuable to the Hollo Parties as of the date of the Warrant,
and (iii) any shares of Common Stock issued or issuable upon conversion or
exercise of options, warrants or purchase rights held by the Hollo Parties as of
the date of the Warrant; provided, however that no shares of Common Stock issued
or issuable shall be deemed Registrable Securities from and after the date they
may be sold without volume limitations pursuant to Rule 144 (or any successor
thereto).
 
h.           “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.
 
i.           “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.
 
j.           “SEC” means the United States Securities and Exchange Commission.
 

 
-17-

--------------------------------------------------------------------------------

 

2.           Registration.
 
a.           Demand Registration.  From and after the date that the Company is
eligible to register the Registrable Securities on Form S-3 and thereafter until
the earlier of such date as the Company is no longer eligible to register the
Registrable Securities on Form S-3 or the date five (5) years after the date of
the Warrant, if the Company receives a request from the Holder to register all
of the Registrable Securities, then the Company shall, as soon as practicable
and in any event within ninety (90) days after the date such request is given by
the Holder, file a registration statement under the Securities Act on Form S-3
covering all Registrable Securities, subject to the limitations of Section 2(b).
 
b.           Notwithstanding the foregoing obligations, if the Company furnishes
to Holder a certificate signed by the Company’s chief executive officer stating
that in the good faith judgment of the Company’s Board of Directors it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than one
hundred twenty (120) days after the request of the Holder is given; provided,
however, that the Company may not invoke this right more than once in any twelve
(12) month period; and provided further that the Company shall not register any
securities for its own account or that of any other stockholder during such one
hundred twenty (120) day period other than pursuant to a registration relating
to the sale of securities to employees of the Company pursuant to a stock
option, stock purchase, or similar plan; a registration on any form that does
not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities; or a registration in which the only Common Stock being registered is
Common Stock issuable upon conversion of debt securities that are also being
registered.  The Company shall not be obligated to effect, or to take any action
to effect, any registration pursuant to Section 2(a) (x) during the period that
is ninety (90) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (y) after the Company has
effected one registration pursuant to Section 2(a), or (z) if the Registrable
Securities may be sold by the Holder without volume limitations pursuant to Rule
144 (or any successor rule).
 
c.           Piggy Back Registration Rights.  If, at any time there is not an
effective Registration Statement covering the Registrable Securities, and the
Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business
 

 
-18-

--------------------------------------------------------------------------------

 

or equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the Holder a written notice of
such determination at least twenty days prior to the filing of any such
Registration Statement and shall automatically include in such Registration
Statement all Registrable Securities for resale and offer on a continuous basis
pursuant to Rule 415; provided, however, that (i) if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company determines for any reason not to proceed with such
registration, the Company will be relieved of its obligation to register any
Registrable Securities in connection with such registration, (ii) in case of a
determination by the Company to delay registration of its securities, the
Company will be permitted to delay the registration of Registrable Securities
for the same period as the delay in registering such other securities, (iii)
Holder is subject to confidentiality obligations with respect to any information
gained in this process or any other material non-public information he, she or
it obtains, (iv) Holder is subject to all applicable laws relating to insider
trading or similar restrictions; (v) if all of the Registrable Securities of the
Holder cannot be so included due to Rule 415, then the Company may first reduce
the number of the Holder’s Registrable Securities covered by such Registration
Statement to the maximum number which would enable the Company to conduct such
offering in accordance with the provisions of Rule 415; (vi) if the Registration
Statement is for a third party, then the Company shall not be required to
include the Registrable Securities in such Registration Statement if not
permitted by any agreement with such third party existing prior to the date
hereof; and (vii) the Company shall not be required to include any such
Registrable Securities in such Registration Statement if they may be sold by the
Holder without volume limitations pursuant to Rule 144 (or any successor
thereto).
 
3.           Registration Procedures. At such time as the Company is obligated
to file a Registration Statement with the SEC pursuant to Section 2(a), the
Company will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:
 
a.           The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
Holder may sell all of the Registrable Securities covered by such Registration
Statement without volume restrictions pursuant to Rule 144 (or any successor
thereto) promulgated under the 1933 Act and is not otherwise prohibited by the
SEC or any statute, rule, regulation or other applicable law from selling any
such Registrable Securities pursuant to such Rule or (ii) the date on which
Holder shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”). The Company shall use
commercially reasonable efforts to ensure that each Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.
 
b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended
 

 
-19-

--------------------------------------------------------------------------------

 

methods of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the 1934 Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.
 
c.           The Company shall furnish to the Holder, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by Holder, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as Holder may reasonably request) and
(iii) such other documents, including copies of any preliminary or final
prospectus, as Holder may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by Holder.
 
d.           The Company shall use commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Holder of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Holder of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.
 
e.           The Company shall notify Holder in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(l), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies
 

 
-20-

--------------------------------------------------------------------------------

 

of such supplement or amendment to Holder (or such other number of copies as
Holder may reasonably request).
 
f.           The Company shall use commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Holder of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.
 
g.           The Company shall notify Holder in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(l), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Holder (or such other number of copies as Holder may reasonably
request).
 
h.           The Company shall hold in confidence and not make any disclosure of
information concerning Holder provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to Holder and allow Holder, at Holder’s expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.
 
i.           The Company shall cooperate with Holder and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as Holder may reasonably
request and registered in such names as Holder may request.
 
j.           If requested by Holder, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as the Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as
 

 
-21-

--------------------------------------------------------------------------------

 

practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement if
reasonably requested by Holder holding any Registrable Securities.
 
k.           The Company shall otherwise use commercially reasonable efforts  to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.
 
l.           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify Holder in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to Holder) and the date on which the Grace Period will begin, and
(ii) notify Holder in writing of the date on which the Grace Period ends; and,
provided further, that no Grace Period shall exceed sixty (60) consecutive days
and during any three hundred sixty five (365) day period such Grace Periods
shall not exceed an aggregate of one hundred twenty (120) days and the first day
of any Grace Period must be at least two (2) trading days after the last day of
any prior Grace Period (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date Holder receives the notice referred to in clause (i) and
shall end on and include the later of the date Holder receives the notice
referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(e) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(g) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of Holder in connection with any sale of Registrable Securities with
respect to which Holder has entered into a contract for sale, and delivered a
copy of the prospectus included as part of the applicable Registration Statement
(unless an exemption from such prospectus delivery requirements exists), prior
to Holder’s receipt of the notice of a Grace Period and for which Holder has not
yet settled.
 
4.           Obligations of Holder.
 
a.           At least five Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify Holder in writing of
the information the Company requires from Holder if Holder elects to have any of
Holder’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of Holder that Holder shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the effectiveness of the registration
 

 
-22-

--------------------------------------------------------------------------------

 

of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.
 
b.           Holder, by such Holder’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless Holder has notified the Company in writing of Holder’s
election to exclude all of Holder’s Registrable Securities from such
Registration Statement.
 
c.           Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(e) or the first
sentence of Section 3(f), Holder will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 3(g) or the first sentence of
Section 3(f) or receipt of notice that no supplement or amendment is required.
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of Holder in
connection with any sale of Registrable Securities with respect to which Holder
has entered into a contract for sale prior to Holder’s receipt of a notice from
the Company of the happening of any event of the kind described in Section 3(g)
or the first sentence of Section 3(f) and for which Holder has not yet settled.
 
d.           Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
5.           Expenses of Registration. All reasonable expenses, other than
underwriting discounts, commissions and stock transfer taxes with respect to the
Registrable Securities, incurred in connection with registrations, filings or
qualifications pursuant to Section 2, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company shall be paid by the
Company. Holder shall be responsible for fees and expenses of its own counsel.
 
6.           Other Registration Rights.  The foregoing registration rights are
in addition to, and shall not be exclusive of or in any way replace or amend,
any other registration rights which Holder may be entitled to.
 
* * * * *
 
 
-23-